FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2007 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoT (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing, 100031 PRC This Form 6-K consists of: An announcement on unusual price and trading volume movements of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant in English on September 28, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Huang Jian Name:Huang Jian Title:Company Secretary Date:September 30, 2007 (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) UNUSUAL PRICE AND TRADING VOLUME MOVEMENTS The Board noted the increase in both the price and trading volume of the shares of the Company today. The Board wishes to state that it is not aware of any reason for such increase. This announcement is made at the request of The Stock Exchange of Hong Kong Limited under Rule 13.10 of the Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited (the “Listing Rules”). The board of directors (the “Board”) of Huaneng Power International, Inc. (the “Company”) noted the increase in both the price and trading volume of the shares of the Company today and wishes to state that it is not aware of any reason for such increase. The Board wishes to confirm that there are no negotiations or agreements relating to intended acquisitions or realisations which are discloseable under Rule 13.23 of the Listing Rules, neither is the Board aware of any matter discloseable under the general obligation imposed by Rule 13.09 of the Listing Rules, which is or may be of a price-sensitive nature. Made by the order of the Board of the Company, the directors of which individually and jointly accept responsibility for the accuracy of this announcement. By Order of the Board Huang Jian Company Secretary As at the date of this announcement, the directors of the Company are: Li Xiaopeng (Executive Director) Huang Yongda (Non-executive Director) Na Xizhi (Executive Director) Huang Long (Non-executive Director) Wu Dawei (Non-executive Director) Shan Qunying (Non-executive Director) Ding Shida (Non-executive Director) Xu Zujian (Non-executive Director) Liu Shuyuan (Non-executive Director) Qian Zhongwei (Independent Non-executive Director) Xia Donglin (Independent Non-executive Director) Liu Jipeng (Independent Non-executive Director) Wu Yusheng (Independent Non-executive Director) Yu Ning (Independent Non-executive Director) Beijing, the PRC 28 September 2007
